Case: 16-40396       Document: 00513955846         Page: 1     Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                       No. 16-40396
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 18, 2017

STEPHEN HARTMAN,                                                            Lyle W. Cayce
                                                                                 Clerk
               Plaintiff - Appellant
v.

LAYNE WALKER, Individually; THE COUNTY OF JEFFERSON, TEXAS;
SHERIFF MITCH WOODS; STEVEN BROUSSARD, Deputy; SHARON
LEWIS, Deputy; CAPTAIN CARR; ANTHONY BARKER, Deputy; ANN
LANDRY; LINDSEY SCOTT, Judge; CLINT WOODS; ARTHUR LOUIS, JR.;
JOEL W. VAZQUEZ; JAMES MAKIN; RIFE KIMLER; JODEE ROACH;
TISH JONES; E. PERRY THOMAS; TIFFANI DECUIR; KIM CARTER;
MISTY CRAVER; DIANE MARIE ROJAS; TOM MANESS; ED SHETTLE;
SERGEANT KOLANDER; JOE ALFORD; LUPE FLORES, Judge; TOM
RUGG, Judge; TIM SMITH,

               Defendants - Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-355


Before BARKSDALE, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Stephen Hartman challenges the Federal Rule of Civil Procedure
12(b)(6) dismissal of his complaint, which claimed, inter alia, constitutional




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-40396     Document: 00513955846      Page: 2   Date Filed: 04/18/2017



                                  No. 16-40396
violations stemming from his arrest in a courtroom and resulting detention.
AFFIRMED.
                                        I.
      On 28 May 2013, Hartman, a process server, attempted to serve process on
a judge while he was presiding at the Jefferson County, Texas, courthouse.
Hartman was arrested for disrupting court proceedings by noise, in violation of
Texas Penal Code § 38.13.      The following events leading to his arrest were
captured by a pen recorder Hartman was wearing.
      As the complaint alleges, and the video evidence shows, Hartman
approached the courtroom’s bar during ongoing court proceedings, and informed
the deputies he was there to serve process on the judge. The deputies instructed
him to leave the courtroom, but Hartman refused multiple times. Following this
brief interaction, the deputies placed Hartman under arrest, handcuffed him, and
escorted him from the courtroom. Hartman remained in a holding cell at the
courthouse for approximately six hours before being transported to the Jefferson
County jail. (During those six hours, he was allowed to serve process on the
judge.)
      Subsequent to Hartman’s arrest, the deputies collected witness affidavits
from individuals who had been present in the courtroom and later obtained a
search warrant for the pen recorder’s video. These items were used as evidence
in a criminal prosecution against Hartman. An internal-affairs investigation by
the local police department, however, concluded the deputies mishandled evidence
related to Hartman’s arrest, especially taking the pen recorder home overnight.
In the light of the investigative errors and the video evidence, Hartman’s criminal
charges were dismissed.
      This action presents federal and state law claims. Each of the numerous
defendants moved to dismiss, inter alia, pursuant to Rule 12(b)(6) (failure to
state a claim).


                                        2
    Case: 16-40396         Document: 00513955846     Page: 3   Date Filed: 04/18/2017



                                    No. 16-40396
         An August 2015 magistrate-judge’s 67-page report and recommendation
recommended dismissal of the federal claims in Hartman’s second-amended
complaint; those claims were based on the First, Fourth, Eighth, and Fourteenth
Amendments, 42 U.S.C. § 1983, and the Federal Privacy Act. And, should those
constitutional claims be dismissed, it was recommended that the § 1983 civil-
conspiracy and malicious-prosecution claims, as well as those against Jefferson
County, be dismissed, due to the recommended absence of an underlying
constitutional      violation.   The   district   court   adopted   the   report   and
recommendations, and dismissed with prejudice all but three federal claims;
allowed Hartman to amend the allegations concerning those remaining claims;
and declined to exercise supplemental jurisdiction over the state-law claims.
         In February 2016, in response to Hartman’s third-amended complaint, a
second report and recommendation again recommended that the federal claims
failed and recommended the action be dismissed with prejudice. The district court
adopted that report and recommendation and dismissed the complaint pursuant
to Rule 12(b)(6).
                                          II.
         Hartman presents numerous issues. He contends, for example, that the
court erred in concluding the arresting officers were entitled to qualified
immunity against his unlawful-arrest claim, asserting they lacked probable
cause.    And, in the absence of qualified immunity for the underlying arrest,
Hartman asserts his claims for unlawful arrest, excessive force, equal-protection
violation, forging search-warrant affidavits, civil conspiracy, and malicious
prosecution should be allowed to proceed to the discovery stage. As another
example, Hartman contends the court erred in dismissing his claims that do not
turn on the validity of the underlying arrest, such as unconstitutional conditions
of confinement. Before addressing the contentions in the complaint, Hartman’s
assertion about the court’s claimed misapplication of Rule 12(b)(6) is considered.


                                           3
    Case: 16-40396      Document: 00513955846      Page: 4    Date Filed: 04/18/2017



                                   No. 16-40396
                                          1.
      Hartman maintains the court misapplied the well-known standard of
review under Rule 12(b)(6) by construing the well-pleaded facts in favor of
defendants. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). In that regard,
on a motion to dismiss, the court is entitled to consider any exhibits attached to
the complaint, including video evidence. See, e.g., Villareal v. Wells Fargo Bank,
N.A., 814 F.3d 763, 766 (5th Cir. 2016). In such an instance, the court is not
required to favor plaintiff’s allegations over the video evidence. See, e.g., Scott v.
Harris, 550 U.S. 372, 380–81 (2007) (dismissing on summary judgment when the
complaint’s facts were “utterly discredited” by video evidence).
      Moreover, the reports and recommendations not only considered those
claims that were clearly articulated in the extensive complaint, but also construed
the complaint’s language in Hartman’s favor, in order to analyze potential claims
vaguely alluded to in the complaint. The court did not err in its application of the
Rule 12(b)(6) standard.
                                          2.
      As for the claims in the complaint, and essentially for the reasons stated in
the comprehensive and well-reasoned reports and recommendations, as adopted
by the district court, the court did not err in dismissing the complaint pursuant to
Rule 12(b)(6).
                                         III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                          4